Title: From George Washington to William Thornton, 30 January 1799
From: Washington, George
To: Thornton, William



Dear Sir
Mount Vernon 30th Jany 1799

Your favor of the 28th instant, enclosing Deeds for my Lots in the Federal City—and Messrs Blagden & Lenthals estimate and drawing of the Windows—dressed in the manner proposed—came to my hands yesterday.
The drawing sent, gives a much handsomer appearance to the Windows than the original design did; and I am more disposed to encounter the difference of expence, than to lessen the exterior show of the building—& therefore consent to the proposed alteration.
At the foot of the estimate sent me (relatively to the Windows) is an application for 152, two inch sash pullies (brass wheels in iron frames) and two groce of ⅞th Inch Screws. Be so good as to direct Mr Blagden to purchase these articles on the best terms, and of such sorts as will suit him. And also to employ a Painter to

prime the Sashes & Doors, although I know it will cost me five times what I could do it for myself. The job is too small to send a Person from hence for that purpose only.
As a Pump will, ultimately, be necessary for the Well, it may as well be fixed there now as hereafter—remembering in the construction thereof, that it be calculated to serve both houses.
I do not clearly comprehend how it should come to pass, that the Specification of the Work, should be at varience with the Plan of the Buildings. I had always conceived that when a Plan was exhibited & agreed to, that it gave the precise dimensions, and that the only use of the former was to ascertain the cost, and to explain the manner, in which the work was to be executed. Professing myself, however, to be a Novice in these matters, I shall readily conform to whatever you shall think right; and so I will do if any thing else of a similar nature should occur, in prosecuting the Work.
If a change in the Windows, should affect the size of the glass, I ought to be informed of it in time; indeed without delay; that no error may be committed in providing the latter.
Is my Deed for the Lot on which I am building, yet in the City Office, or have I mislaid it? I do not find it among the others. Complimts & best wishes—I am—Dr Sir Your Most Obedt Servant

Go: Washington

